Citation Nr: 1722667	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  05-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an eye condition.

2. Entitlement to service connection for a dental condition for treatment purposes.

3. Entitlement to specially adapted housing or home adaptation grant.


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

These matters came to the Board of Veterans' appeals (Board) from rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

In May 2003, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for sinusitis, acne, any eye condition or impaired vision, and hiatal hernia. 

In February 2004, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for sinusitis, acne, any eye condition or impaired vision, hiatal hernia, status post ingrown toenail, allergy, and any teeth condition.

In November 2004, the RO, in pertinent part, denied entitlement to specially adapted housing.

In May and July 2005, the RO continued the determination that new and material evidence had not been received to reopen the claim of entitlement to service connection for any eye condition or impaired vision. 

In February 2009, the Veteran testified during a videoconference hearing before the undersigned; a transcript is of record. 

In June 2009 and June 2011, the Board remanded all of the issues on appeal. 

In April 2013, the Board determined that new and material evidence had been received to reopen the claims of entitlement to service connection for residuals of left toe disability; eye disability or impaired vision; sinusitis; allergy disability; hiatal hernia; and, a skin disability and remanded these issues on the merits. The Board also remanded the issue of entitlement to service connection for a dental condition and entitlement to specially adapted housing. 

In a June 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for recurrent ingrown toenail (claimed as left toe disability), assigning a noncompensable rating, effective May 16, 2013. In an August 2013 rating decision, the AMC granted entitlement to service connection for chronic sinusitis with allergic rhinitis, assigning a noncompensable rating, effective May 8, 2003; assigning a 10 percent rating, effective December 20, 2003; and, assigning a 50 percent rating, effective May 16, 2013. The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal as to these issues. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In December 2013, the Board denied service connection for dental condition for compensation purposes. The Board also remanded the issues of entitlement to service connection for hiatal hernia, eye condition, skin disability, dental condition for treatment purposes, and specially adapted housing.

In a June 2016 rating decision, the AMC granted entitlement to service connection for eczema with dermatitis, solar damage, seborrhea of the face and scalp, xerosis, and scars, left wrist ganglion surgery and basal cell carcinoma, right shoulder, assigning a 30 percent rating effective September 10, 2002, and assigning a 60 percent rating, effective January 19, 2016. In a June 2016 rating decision, the AMC also granted entitlement to service connection for hiatal hernia, assigning a 10 percent rating effective September 10, 2002, and assigning a 60 percent rating, effective January 19, 2016. The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal as to these issues. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In July 2016, the Veteran filed a Notice of Disagreement (NOD) with the June 2016 rating decision and sought increased ratings and earlier effective dates for his service-connected skin and hernia disabilities, as well as an earlier effective date for individual unemployability. The RO has not yet issued a Statement of the Case (SOC), but appears to be in the process of doing so. The Board will refrain from remanding this issue at this time. Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has perfected an appeal with regard to the issues of service connection for prostate cancer and for residuals, fracture, second metacarpal, left hand. These issues have not been activated at the Board because the Veteran has a pending hearing request. The Board will defer making a decision on these issues.  

The issue of service connection for a dental condition for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An eye condition has not been shown to have had its onset in service, or to otherwise be the result of a disease or injury in active military service.

2. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.



CONCLUSIONS OF LAW

1. The criteria for an award of service connection for an eye condition have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.809, 3.809(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of January 2008, August 2009, January 2010, July 2011, April 2013, and May 2014 letters.

In accordance with the Board's June 2009, June 2011, April 2013, and December 2013 remand directives, the AOJ has provided VCAA notice, obtained updated treatment records, requested permission for relevant private medical records, and scheduled appropriate VA examinations. There is nothing to suggest the most recent examination or opinion is inadequate; or that further action is required to comply with the remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the elements of service connection. There was a discussion of possible evidence that could substantiate the claims and the Board subsequently undertook to develop such evidence via its remands.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). 

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a). See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he developed an eye condition as a result of a light fixture falling into his eye during service. See March 2005 Statement from the Veteran; February 2008 Hearing Testimony.

The Veteran's service treatment records show visits for various eye related issues. In July 1965, the Veteran had pterygia in his right eye. In August 1966, he had palpebral conjunctiva injection, and a blocked lacrimal sac was ruled out. In March 1967, he complained of sore eyes and the impression was conjunctivitis with no foreign body abrasion. In July 1967, he complained of sore eyes. In June 1968, there is a notation of defective vision; however, in the October 1968 separation exam, the Veteran's eyes are noted as normal with 20/20 vision.

In March 1985, the Veteran complained his eyes were tired; however, in April 1985, he had no ovular problems and his vision was recorded as 20/20. In February 1993, he complained of the inability to focus his eyes due to extensive reading. 

In a December 1994 VA examination, the Veteran was noted to have corrected vision.

In June 1998, the Veteran was diagnosed with refractive error and lattice suprimum OS. In June 1999, he was noted to have normal ocular heath as well as presbyopia. In June 2000, he was diagnosed with refractive error, simple hyperopia, and presbyopia. 

In September 2002, the Veteran complained of left eye discomfort; however, on examination his eyes appeared normal.
In January 2003, the Veteran complained of redness and occasional discharge in the left eye. He was diagnosed with pingueculas OU, dry eye syndrome, and refractive error.

In January 2005, the Veteran had no complaints. He was diagnosed with glaucoma suspect, dry eye, and refractive error.

In October 2005, the Veteran stated he was straining with his left eye during testing. He was diagnosed with glaucoma suspect OU, dry eye syndrome, and refractive error.

In November 2006 the Veteran did not want to complete his visual field test and poor results were attained.

In March 2007, visual field tests were noted as unreliable. The Veteran was diagnosed with ocular hypertension/glaucoma suspect and refractive error.

In September 2007, the Veteran refused to perform a visual fields test. He complained his vision occasionally fluctuated slightly. His diagnoses continued as ocular hypertension/glaucoma suspect and refractive error. The same diagnoses were continued in the October 2007 examination.

In April 2008, the Veteran continued to refuse visual field tests. He was diagnosed with ocular hypertension/low-risk glaucoma suspect, high normal intraocular pressure with normal optical coherence tomography scans and refractive error.

In January 2009, the Veteran was diagnosed with ocular hypertension, refractive error, and incipient cataracts.

In the February 2009 hearing, the Veteran stated that a light fixture fell on his eye in service and his eye was bandaged for over a week. He further stated that he has had a continuity of eye symptomatology since service. He stated that his eye doctor recently told him he had cataracts and that he also had borderline glaucoma.

In August 2009, the Veteran had normotensive intraocular pressure, but a history of ocular hypertension was noted. He was diagnosed with incipient cataracts nuclear with few vacuoles in both eyes and refractive error.

In October 2009, the Veteran complained of achy pressure in his left eye, vision slightly off and possible light sensitivity. No ocular etiology was found and it was noted the pain may be referred from sinus congestion.

In November 2009, the Veteran complained his left eye vision becomes blurry at times, as well as experiencing an achy or pressure sensation. He was diagnosed with mild dry eye syndrome, ocular hypertension of the right eye, and refractive error.

In January 2010, the Veteran was diagnosed with incipient cataracts, dry eye syndrome, vitreous degeneration with floaters in both eyes, and refractive error.

In January 2011, the Veteran complained of pressure around his eyes. He was diagnosed with ocular hypertension/low-risk glaucoma suspect, incipient cataracts, mild dry eye, vitreous degeneration with floaters in both eyes, and refractive error. The same diagnoses were continued in the October 2011 examination.

In August 2012, The Veteran was diagnosed with ocular hypertension without signs of glaucoma and presbyopia refractive error.

In May 2012, the Veteran was afforded a VA eye condition disability benefits questionnaire. The examiner diagnosed ocular hypertension, incipient cataract OU, pinguecula OU, and dry eye syndrome. Uncorrected distance visual acuity was 20/40 or better bilaterally. Uncorrected near visual acuity was 20/100 bilaterally. Corrected distance visual acuity was 20/40 in the right eye and 20/50 in the left. Corrected near visual acuity was 20/40 or better bilaterally. Tonometry right eye pressure was 18 and left eye pressure was 20. Nasal pinguecula were noted bilaterally, as well as trace mixed cataracts. The pingueculas did not decrease visual acuity. The preoperative cataracts did not have aphakia or discoloration of the crystalline lens and did not decrease visual acuity. The Veteran was noted to have a visual field defect. He refused visual field testing. The examiner noted no defect by confrontation visual fields, as well as optic nerve cupping asymmetry with healthy nerve fiber layer OU.

The examiner opined there was no evidence of service connection for the Veteran's eye conditions. The opinion was based on the lack of evidence of sequela following the in service ocular injury.

In July 2013, the Veteran was diagnosed with incipient senile nuclear cataracts and refractive error, hyperopia, astigmatism and presbyopia. The same diagnoses were continued in the July 2014 examination.

In July 2015, the Veteran stated he wished his distance vision were better. He was diagnosed with incipient senile nuclear cataracts and refractive error, hyperopia, astigmatism and presbyopia.

In January 2016, the Veteran was afforded another VA eye condition disability benefits questionnaire. The examiner diagnosed incipient cataracts, pinguecula of the left eye, and ocular hypertension as the Veteran's eye conditions that were not congenital or developmental errors of refraction. Uncorrected distance visual acuity was 20/50 bilaterally. Uncorrected near visual acuity was 20/70 bilaterally. Corrected distance visual acuity was 20/40 or better bilaterally. Corrected near visual acuity was 20/40 or better bilaterally. Tonometry right eye pressure was 13 and left eye pressure was 13. Mild dermatochalasis, small pinguecula, and mild mixed cataract changes were noted bilaterally. The Veteran did not have a visual field defect. The examiner noted no contraction or loss of a visual field, as well as no scotoma. The pingueculas did not decrease visual acuity. The preoperative cataracts did not have aphakia or discoloration of the crystalline lens. The examiner noted the cataracts could account for the slight decrease in visual acuity.

The examiner opined that none of the Veteran's eye conditions are the result of service. The examiner opined that the injury in service did not result in residual damage or deficit. The examiner further opined that the Veteran's recurrent conjunctivitis and pinguecula "may be related to his dry eye status but this is not, in any way, related to his military service."

In July 2016, the Veteran complained of poor nighttime vision and some glare issues. He was diagnosed with incipient nuclear cataract and refractive error: hyperopia, astigmatism, and presbyopia in both eyes.

The record clearly shows that the Veteran has a current eye disability. The question is whether the Veteran's in service injury caused a current eye disability.

Both the May 2013 and January 2016 VA examiner's provided negative nexus opinions. The January 2016 examiner reviewed the Veteran's service treatment records, accepted his report of an in service injury, and concluded that his current eye conditions were not a result of service since there was no residual damage or deficit. The examiner further explained that some of the Veteran's eye conditions could be related to his dry eye, but also provided that this was not related to his active service.

There is no competent evidence linking a current eye disability to an in-service injury, event, or illness. The only evidence supporting such a relationship is the Veteran's contentions to that effect. The Veteran is competent to report anything capable of lay observation. See Jandreau. It would require medical expertise to be able to say that an eye disability was the result of the claimed in-service injury. There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of his eye disabilities or express an opinion regarding their causation. Competent medical evidence is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value. Jandreau; Id.  

Ultimately, the preponderance of the evidence is against a finding that the Veteran had an eye disability as a result of an in-service injury or disease. Thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an eye disability must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III. Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability(ies) due to: (1) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(b) (2016). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

The question is whether the Veteran's service-connected disabilities result in loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  While the Veteran has limited use of his service-connected left wrist, there is no indication that the Veteran has any disability of his right upper extremity. This evidence weighs against a finding that he has loss of use of both upper extremities. 

He is not service-connected for disabilities that affect the use of either of his lower extremities, both of his upper extremities or eyes, and he is not service-connected for burn scars. Hence, he does not meet the criteria for specially adapted housing.


ORDER

Service connection for an eye condition is denied.

Entitlement to specially adapted housing is denied.


REMAND

In the December 2013 remand, the Board directed the AMC to address the claim of entitlement to service connection for dental disability for treatment purposes in light of the prior grant of VA outpatient treatment and the November 1989 RO determination that he was "service connected for certain teeth." 

In June 2014, the Veteran reported that he went to the VA Wilkes-Barre Medical Center for dental treatment as instructed in a May 2014 letter from the VA. He was then told to go to the eligibility office. Someone from the eligibility office went with the Veteran to the dental office where he was told to file a new dental claim. 

There is no further record regarding eligibility for dental treatment after the Veteran's report. The issue was not readjudicated and a Supplemental Statement of the Case has not been issued for the issue of service connection for dental disability for treatment purposes. Thus, remand is required in order to insure compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claim for dental treatment to the appropriate VA facility for a determination as to whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 in light of the prior July 1969 grant of VA outpatient treatment and the November 1989 RO determination that he was "service connected for certain teeth."

2. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make to a determination, the AOJ should adjudicate the dental claim as appropriate.

3. If any benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


